Case 1:21-cr-00131-CMH Document 2 Filed 05/06/21 Page 1 of 4 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA
Vv. Case No. 1:21-MJ-161
THOMAS MICHAEL PRUDEN,

Defendant.

 

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT
I, David Wallingford, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

1. This affidavit is submitted in support of a criminal complaint and arrest warrant.
Based on the following facts, I submit that there is probable cause to believe that on March 21,
2021, MICHAEL THOMAS PRUDEN (“PRUDEN”) committed assault with a dangerous
weapon, in violation of 18 U.S.C. § 113(a)(3). I respectfully request that the Court issue the
criminal complaint and related arrest warrant for PRUDEN under Federal Rule of Criminal
Procedure 4(a).

AGENT BACKGROUND

2. I am and have been a duly appointed federal police officer with the United States
Park Police (““USPP”) since 2010. I am currently assigned to the USPP Criminal Investigations
Branch, Major Crimes Unit. My responsibilities include the investigation of all crimes as assigned,
to include homicides, sex assaults, robberies, and assaults.

3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
Case 1:21-cr-00131-CMH Document 2 Filed 05/06/21 Page 2 of 4 PagelD# 3

to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.
PROBABLE CAUSE

4. On Sunday, March 21, 2021, at approximately 1621 hours, USPP District Two
officers were dispatched to Daingerfield Island, a unit of the National Park Service George
Washington Memorial Parkway, in the City of Alexandria, Virginia, for a report of an assault.
Upon arrival, officers located two victims (V1 and V2). V1 was suffering from pepper spray
exposure to his face and a laceration to his head. V1 was transported by ground to Alexandria
Hospital in Alexandria, Virginia, for treatment.

De: Detective Humberson responded to Alexandria Hospital and interviewed V1, who
stated that he and V2 were walking on a trail in the wooded area near the auxiliary parking lot,
when they were suddenly confronted by the suspect, described as a black male, approximately 6’2
to 6’3” in height, heavyset, and approximately 35 to 45 years of age. V1 heard the suspect say
“two black males” while talking into his hand, which V1 thought was an attempt by the suspect to
simulate talking into a police radio. V1 then heard the suspect say to V1 and V2, “I’m a cop.” The
suspect then approached V1 and V2, produced a canister of pepper spray, and proceeded to spray
V1. V1 turned in an attempt to defend himself, but the suspect sprayed V1 again, and grabbed a
large stick off the ground, which he used to hit V1 on his head at least two or three times. V1 and
V2 were able to flee from the suspect to the parking lot, where V2 dialed 911 on V1’s cell phone.

6. USPP officers interviewed eyewitnesses, who provided the following information,
in sum and substance. Witness 1 (W1) was walking on the trail in the vicinity of V1 and V2. W1
heard voices in the woods and saw V1 and V2 running towards him, with the suspect chasing after

the victims. W1 saw the suspect pick up a large stick, estimated to be approximately 3 feet in
Case 1:21-cr-00131-CMH Document 2 Filed 05/06/21 Page 3 of 4 PagelD# 4

length, 2 inches in diameter, and hit V1 multiple times in the back of the head. W1 recalls seeing
blood on V1’s head, and “orange spots” on the back of V1’s shirt, consistent with staining from
pepper spray. W1 heard the suspect shouting “I’ll get you!” at the victims. V1 shouted “Help!” to
W1 and brushed past W1 as V1 and V2 were trying to escape the suspect. W1 said that after the
victims successfully got away, W1 observed the suspect remove his shirt and hat in the woods.
Investigators attempted to locate the discarded clothing but were unsuccessful.

ok Witness 2 (W2) was in the parking lot at the time of the incident. W2 observed a
black male with characteristics consistent with the physical description of the suspect suspiciously
exit the woodline into the parking lot, wearing no shirt. The suspect entered a silver sedan bearing
Virginia license plate number UHN3928 and fled the scene.

8. A check of common law enforcement databases for Virginia license plate number
UHN3928 revealed THOMAS MICHAEL PRUDEN as the registered owner. From the driver’s
license information, PRUDEN appears to be a black male, and is listed as date of birth 01/18/1974
(47 years of age), 6 feet 4 inches, and 210 pounds—all consistent with the description of the
suspect given by V1.

oy Your affiant later presented V1 with a photo array containing PRUDEN’s Virginia
driver’s license photograph and 5 other “filler” photographs of similar, non-involved individuals.

V1 identified the photograph of PRUDEN as the person who assaulted him on the trail.
Case 1:21-cr-00131-CMH Document 2 Filed 05/06/21 Page 4 of 4 PagelD# 5

CONCLUSION
10. Based on the facts described in this affidavit, there is probable cause to support this
Court’s issuance of the requested criminal complaint and arrest warrant.
Respectfully submitted,

Z2- Bassin PSTSR

Investigator David Wallingford
U.S. Park Police

 

Attested to by the applicant in accordance
with the requirements of Fed. R. Crim. P. 4.1
by telephone on May 6, 2021.

Digitally signed by Michael S.

Nachmanoff
Date: 2021.05.06 13:17:38 -04'00'

The Honorable Michael S. Nachmanoff
United States Magistrate Judge
